                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                            LAFAYETTE DIVISION


UNITED STATES OF AMERICA                          CASE NO. 19-cr-00084-01

VERSUS                                            JUDGE DONALD E. WALTER

ALEXANDER KOU CHOU                                MAGISTRATE JUDGE HANNA


                                         ORDER

       The Report and Recommendation of the Magistrate Judge having been considered,

and the parties having waived their objections thereto;

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the guilty plea

of Defendant Alexander Kou Chou is accepted, and the court hereby adjudges the

Defendant guilty of the offenses charged in Counts One and Three of the Indictment.

       THUS DONE AND SIGNED in Shreveport, Louisiana, this 17th day of July, 2019.



                                              ___________________________________
                                                      DONALD E. WALTER
                                                UNITED STATES DISTRICT JUDGE
